Honorable Kenneth J. Rothman State Representative, District 77 Room 308, State Capitol Building Jefferson City, Missouri 65101
Dear Representative Rothman:
This letter is in response to your request for an official opinion asking:
              "Whether a public official, rendering services to the public, is exempt from the provisions of the `Sunshine Law' (Chapter 610, RSMo Supp. 1975), because the public official has formed a not-for-profit private corporation to carry out the duties and render the services of the public official? and,
              "Whether a public governmental body, rendering services to the public, is exempt from the provisions of the `Sunshine Law' (Chapter 610, RSMo Supp. 1975) because the public governmental body has formed or has joined with other public governmental bodies to form a not-for-profit private corporation to carry out the duties and render the services of the public governmental body?"
You also state that:
              "During the past few weeks there have been, in St. Louis County, officials who have formed private corporations and then claimed to be exempt from the provisions of the Sunshine law."
We assume without passing on the question in any way that the not-for-profit corporations are authorized by law to discharge public duties and to perform public services. Assuming that such legal authority exists, our Opinion No. 183-1975, copy enclosed, answers your questions. In that opinion this office concluded that meetings of the board of directors of a not-for-profit corporation are not subject to the "Sunshine Law".
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 183, 9/3/75, Ryan